Exhibit 10.45

SECOND MODIFICATION AGREEMENT

THIS SECOND MODIFICATION AGREEMENT (“Agreement”) is dated to be effective as of
the 7th day of May, 2008, by and between each of the undersigned Lenders
(“Lenders”); MANUFACTURERS AND TRADERS TRUST COMPANY, a New York banking
corporation in its capacity as Agent (“Agent”) for the Lenders; LECROY
CORPORATION, a Delaware corporation (“Borrower”); CATALYST ENTERPRISES, INC., a
California corporation, COMPUTER ACCESS TECHNOLOGY CORPORATION, a Delaware
corporation, LECROY LIGHTSPEED CORPORATION, a Delaware corporation
(collectively, “Guarantors,” and together with the Borrower, collectively,
“Obligors”).

RECITALS

The Lenders have extended credit accommodations to the Borrower in accordance
with the terms of a Credit Agreement dated to be effective as of March 30, 2007,
as amended (as the same may be amended, modified, extended, renewed, restated,
supplemented, or replaced from time to time, “Credit Agreement”) and the terms
of the other “Loan Documents,” as such term is defined in the Credit Agreement.
The Guarantors have guaranteed to the Credit Parties (as such term is defined in
the Credit Agreement) the repayment and performance of all existing and future
obligations of the Borrower to the Credit Parties pursuant to Guaranty
Agreements dated as of March 30, 2007 (as the same may be amended, modified,
extended, renewed, restated, supplemented or replaced from time to time,
collectively, Guaranties”). Any capitalized terms used herein without definition
which are defined in, or defined by reference to the Credit Agreement shall have
the meanings thereby assigned.

The parties hereto have entered into this Agreement in order to amend certain
provisions of the Credit Agreement as set forth below, on the terms and
conditions set forth herein.

NOW, THEREFORE, in consideration of the premises, and other good and valuable
consideration, the receipt and adequacy of which are hereby acknowledged, the
parties hereby agree as follows:

AGREEMENT

Section 1. Acknowledgment And Reaffirmation Of Obligations. The Obligors
acknowledge and affirm that: (a) each of the Loan Documents is the valid and
binding obligation of each of the Obligors that is a signatory thereto; (b) the
Loan Documents are enforceable in accordance with all stated terms; (c) the
Obligors have no defenses, claims of offset, or counterclaims against the
enforcement of the Loan Documents in accordance with all stated terms.

Section 2. Amendment and Modification of Credit Agreement.

a. Section 1.01 of the Credit Agreement is hereby amended by amending and
restating in its entirety the definition of “Consolidated Net Worth” as set
forth below:

“Consolidated Net Worth” means, at any time, the total assets less the total
liabilities of the Borrower and its Subsidiaries determined in accordance with
GAAP on a consolidated basis, but excluding from such calculation of
Consolidated Net Worth any non-cash intangible impairment charges resulting from
the application of Financial Accounting Standards Board Statement No. 142
(Goodwill and Other Intangible Assets).

b. Section 7.16 of the Credit Agreement is hereby amended and restated in its
entirety as set forth below:

 

1



--------------------------------------------------------------------------------

Section 7.16 Amendments to Convertible Senior Notes, Indenture and Seller Notes;
Prepayment of Convertible Senior Notes or Seller Notes. The Borrower will not
agree to any amendments to the Indenture, the Convertible Senior Notes or the
Seller Notes. The Borrower will not redeem or repurchase any Convertible Senior
Notes prior to October 20, 2011 or prepay any principal, premium or interest
upon the Convertible Senior Notes or the Seller Notes prior to any stated
payment or maturity date; except that, in the absence of any continuing Defaults
or Events of Default, the Borrower may redeem, repurchase, or prepay principal
amounts outstanding under the Convertible Senior Notes, provided, after giving
effect to each such redemption, repurchase, or prepayment transaction (a) the
total of all amounts redeemed, repurchased, or prepaid under the Senior
Convertible Notes would not exceed Twenty-Two Million Dollars ($22,000,000.00)
in the aggregate, and (b) no Defaults or Events of Default would then exist.

Section 3. Other Loan Documents. Each of the Obligors hereby ratifies and
confirms all of the Loan Documents to which it is a party, after giving effect
to this Agreement, and the amendment and modification of the Credit Agreement.

Section 4. No Novation; No Refinance. It is the intent of each of the parties
that nothing contained in this Agreement shall be deemed to effect, accomplish,
or otherwise constitute a novation of the Credit Agreement or any of the Loan
Documents, or of any of the Loans or the other Obligations, or to be a refinance
of any of the Loans or the other Obligations.

Section 5. Enforceability. This Agreement shall inure to the benefit of and be
enforceable against each of the parties and their respective successors and
assigns.

Section 6. Choice Of Law; Consent To Jurisdiction; Agreement As To Venue. This
Agreement shall be construed, performed and enforced, and its validity and
enforceability determined in accordance with, the laws of the State of New York
(“Governing State”) (excluding, however, conflict of laws principles). Each of
the parties irrevocably consents to the non-exclusive jurisdiction of any State
court of the Governing State located in New York City, and any United States
District Court sitting in New York City, and any appellate court from any
thereof. Each of the parties agrees that venue shall be proper in any State
court of the Governing State located in New York City or in any United States
District Court sitting in New York City, and waives any right to object to the
maintenance of a suit in any of such state or federal courts of the Governing
State on the basis of improper venue or of inconvenience of forum.

Section 7. Counterparts And Delivery. This Agreement may be executed and
delivered in counterparts, and shall be fully enforceable against each
signatory, even if all designated signatories do not actually execute this
Agreement. This Agreement, and the signatures to this Agreement, may be
delivered via facsimile.

Section 8. Waiver of Jury Trial. All parties to this agreement waive the right
to a trial by jury in any action brought to enforce or construe this Agreement
or which otherwise arises out of or relates to this Agreement or the
transactions contemplated herein.

[Signatures Begin On The Following Page]

 

2



--------------------------------------------------------------------------------

Signature Page To Second Modification Agreement:

IN WITNESS WHEREOF, the parties have executed this Agreement with the specific
intention of creating a document under seal to be effective as of the date first
above written.

 

     BORROWER:

WITNESS/ATTEST:

    

LECROY CORPORATION,

A Delaware Corporation

/s/ Joanne M. Castro

     By: /s/ Sean B. O’Connor      Sean B. O’Connor, Vice President-Finance     
GUARANTORS:

WITNESS/ATTEST:

    

CATALYST ENTERPRISES, INC.,

A California Corporation

/s/ Joanne M. Castro

     By: /s/ Sean B. O’Connor      Sean B. O’Connor, Vice President-Finance

WITNESS/ATTEST:

    

COMPUTER ACCESS TECHNOLOGY CORPORATION,

A Delaware Corporation

/s/ Joanne M. Castro

     By: /s/ Sean B. O’Connor      Sean B. O’Connor, Vice President-Finance

WITNESS/ATTEST:

    

LECROY LIGHTSPEED CORPORATION,

A Delaware Corporation

/s/ Joanne M. Castro

     By: /s/ Sean B. O’Connor      Sean B. O’Connor, Vice President-Finance

[Signatures Continued On The Following Page]

 

3



--------------------------------------------------------------------------------

Signature Page To Second Modification Agreement – Continued:

 

     AGENT:

WITNESS/ATTEST:

    

MANUFACTURERS AND TRADERS TRUST COMPANY,

A New York Banking Corporation, In Its Capacity As Agent

For The Lenders

       By: /s/ Manufacturers and Traders Trust Company           LENDER:

WITNESS/ATTEST:

    

MANUFACTURERS AND TRADERS TRUST COMPANY,

A New York Banking Corporation, In Its Capacity As

A Lender

       By: /s/ Manufacturers and Traders Trust Company     

[Signatures Continued On The Following Page]

 

4



--------------------------------------------------------------------------------

Signature Page To Second Modification Agreement – Continued:

 

     LENDER:

WITNESS/ATTEST:

     LASALLE NATIONAL BANK, in its capacity as a Lender        By: /s/ LaSalle
National Bank     

 

5